Order entered July 21, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00811-CV

                   IN RE KAMAURIS DEVONTAY JOHNSON, Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F11-72084-U

                                           ORDER
                        Before Justices Lang-Miers, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DISMISS relator’s July 12, 2017 petition

for writ of mandamus for want of jurisdiction.


                                                      /s/   DAVID EVANS
                                                            JUSTICE